Citation Nr: 9909867	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella, right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella, left knee.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from November 1985 to July 
1992.

This appeal arose from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The RO, in pertinent part, granted entitlement to service 
connection for chrondromalacia of the right and left patellae 
with assignment of noncompensable evaluations effective 
August 13, 1993, date of receipt of claim for VA compensation 
benefits.

In June 1996 the RO, in pertinent part, granted entitlement 
to increased (compensable) evaluations of 10 percent for 
right and left chondromalacia of the patella effective August 
13, 1993.

In July 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO to ascertain the veteran's correct 
address, and to clarify whether the veteran wished to 
continue his appeal and still desired a hearing.  All efforts 
to contact the veteran were unsuccessful and it was learned 
that his telephone was no longer in service.  The veteran's 
whereabouts remain undetermined.


FINDINGS OF FACT

1.  Chondromalacia of the right patella has been productive 
of not more than slight disablement.

2.  Chondromalacia of the left patella has been productive of 
not more than slight disablement.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records disclose that the veteran 
sustained injuries to both knees in January 1987.  He 
complained of bilateral lower extremity problems in May 1992.  

The veteran filed a claim for service connection for 
bilateral knee disabilities on August 13, 1993.

VA conducted a general medical examination of the veteran in 
September 1993.  He reported current employment as a mail 
handler with the United States Postal Service.  He complained 
of aching of his knees all of the time.  There had been no 
swelling or stiffness.  On examination he did not complain of 
his lower extremities except for his knees.  The examiner 
noted a full range of motion of both knees.  He had no 
crepitus, deformity, or instability of either knee.  The 
examiner noted there was an effort to display crepitus, but 
the veteran did not display this.  A neurological examination 
disclosed 2+ symmetric upper and lower deep tendon reflexes 
and downgoing Babinski's.  Radiographic studies of the knees 
were noted to be normal.  The pertinent diagnosis was history 
of chondromalacia patella, bilateral.

VA conducted an orthopedic examination of the veteran in May 
1996.  It was reported that he was not taking any medication 
for his knees.  Currently his right knee was said to be worse 
than his left knee.  The left knee had been gradually 
catching up.  His condition was said not to be serious, but 
that he had pain and it felt like arthritis or a grinding-
like sensation.  

The veteran was uncertain if he had increased problems with 
kneeling.  For the last six months he had been allowed an 
extra 5 minutes added on to his 15 minute morning break and 
afternoon break of 15 minutes in his job as a warehouseman 
for the United States Postal Service.  He carried bulk mail 
packages, furniture, and light parcels in the warehouse.  The 
mail bags might weigh up to 70 pounds or more.  The furniture 
could be considerably heavier.  He no longer used Motrin for 
the pain because he felt it did not help enough, as was the 
case with Tylenol.  He was not sure if he had swelling.  He 
was able to do his job.  He had not taken off from work 
because of pain being so severe, so he worked his normal day.  
He did not run.  He thought that if he did, it would 
aggravate his knee disabilities.  He had not had to go home 
because of his knee disabilities.

On examination the veteran could toe and heel walk well.  He 
could squat down to a full knee and hip flexed position, but 
in the process he complained of significant pain, especially 
of the right knee.  He was able to get up without assistance.  
There was mild crepitus of the knee in flexion and extension 
and some laxity of the patella bilaterally with some 
discomfort in movement.  By putting weight over the patella 
and flexing and extending, there was some discomfort, but not 
exquisite tenderness.  There was no effusion.  Range of 
motion of the knees was pretty much from 0 to 140 degrees 
bilaterally.  There was no laxity and no anterior or 
posterior drawer sign.  McMurray's sign was negative 
bilaterally and internal deviation of the foot on flexion and 
extension was also negative.  There was a mild click heard 
bilaterally on the medial aspect of both knees, but the pain 
the veteran felt he stated was in the joint and he pointed to 
the lateral surfaces bilaterally as being the area of 
discomfort.

The examiner noted that at present the range of motion seemed 
to be fairly well preserved and there was no significant 
effusion of the knees.  The examiner noted that the veteran 
had pain within the joint as opposed to under the patella and 
there was mild crepitus that was present which may be either 
relative to the joint or to the patella.  There was a medial 
tendon snapping sound on the medial aspects of both knees.  


There was no effusion or laxity demonstrated.  The veteran 
was doing rather heavy work which probably was increasing the 
irritation in the knees and causing some discomfort, but it 
hadn't reached the level of severity which interfered with 
his work.  He had difficulty in the squatting position to do 
a waddle gait because of pain primarily in the right knee.  
The examiner noted he could not demonstrate effusion.

The examiner noted the veteran had normal size and 
configuration and muscle development appeared to be 5/5 
throughout.  He had no area of muscle weakness that was 
discernable.  X-rays of both knees revealed high-riding 
patellae and were otherwise unremarkable.  The examination 
clinical assessment was history of bilateral chondromalacia.

General Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule); 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 
(1998).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of motion of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.10, 4.40, 
4.45.


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as :such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claims for 
entitlement to increased evaluations for his bilateral knee 
disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
received.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bilateral knee chondromalacia (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased ratings for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

As the Board noted earlier, attempts to contact the veteran 
to clarify his intentions as to pursuit of his claims for 
increased compensation benefits and conduction of a hearing 
have been unsuccessful.  The Board must therefore proceed on 
the basis of the accumulated evidentiary record to date.


The Board notes that this case involves an appeal as to the 
initial rating of the veteran's bilateral knee disabilities, 
rater than increased rating claims where entitlement to 
compensation had been previously established.  Fenderson v. 
West, No. 96-947, slip op. At 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice know as "staged" ratings.  Id. at 9.  In the case 
at hand, the Board finds that a staged rating for either knee 
disability is not appropriate.  As will become clear in the 
discussion which follows, the evidentiary record does not 
afford a basis for assignment of an increased evaluation for 
chondromalacia patella of either knee.

In the present case, the RO has evaluated the veteran's 
chondromalacia patella of both knees under the provisions of 
38 C.F.R. § 4.71a, diagnostic code 5257; 10 percent 
evaluations have been assigned.  Under diagnostic code 5257, 
a 10 percent evaluation contemplates a slight knee disability 
manifested by recurrent subluxation or lateral knee 
instability.  The next higher evaluation of 20 percent 
contemplates a moderate knee disability that is manifested by 
recurrent subluxation or lateral knee instability.  The 
maximum schedular evaluation of that diagnostic code is 30 
percent which contemplates a severe knee disability that is 
manifested by recurrent subluxation or lateral knee 
instability.

A review of the evidence discloses that when examined by VA 
in September 1993 and May 1996, the veteran was not found to 
have recurrent subluxation or lateral instability of either 
knee.  Clinical findings referable to the knees reported in 
May 1996 were classified as mild in degree.  Accordingly, 
there exists no basis upon which to predicate a grant of 
entitlement to the next higher evaluation of 20 percent for 
either knee under diagnostic code 5257.

Under diagnostic code 5260, a 10 percent evaluation may be 
assigned for limitation of flexion of a leg to 45 degrees.  
The next higher evaluation of 20 percent requires limitation 
of flexion to 30 degrees.  A maximum evaluation of 30 percent 
may be assigned for flexion of a leg limited to 15 degrees.  



Under diagnostic code 5261, a 10 percent evaluation may be 
assigned for limitation of extension of a leg to 10 degrees.  
A 20 percent evaluation may be assigned for limitation of 
extension of a leg to 15 degrees.  A 30 percent evaluation 
may be assigned for limitation of extension of a leg to 20 
degrees.  

The Board notes that normal range of motion of the knee is 
set out as 0 degrees of extension to 140 degrees of flexion 
at 38 C.F.R. Part 4, Plate II (1998).  A full range of motion 
of the knees was reported by the VA examiner in September 
1993.  Range of motion of each knee was reported as 0 degrees 
of extension and 140 degrees of flexion when the veteran was 
examined in May 1996.  In view of the foregoing clinical 
findings showing a full range of motion of each knee on the 
two VA examinations of record, the Board finds no basis upon 
which to predicate a grant of entitlement to an increased 
evaluation of either knee under the criteria of diagnostic 
code 5260 or 5261.

In this case, the current medical evidence of record does not 
show, nor has the veteran otherwise complained of, ankylosis 
or malunion of the tibia and fibula.  As such, the provisions 
of diagnostic codes 5262 and 5256 are not for application 
and, accordingly, an increased rating for the veteran's right 
and left knee chondromalacia many not be assigned pursuant to 
these provisions.

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5003-
5010 provide that degenerative or traumatic arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  VA radiographic 
studies of the knees as reported in September 1993 and May 
1996 have been negative for any arthritic disease and no 
limitation of motion of either knee has been found on the VA 
examinations of record.  Accordingly, increased evaluations 
under these criteria may not be assigned.





In a previous precedent opinion, the VA General Counsel held 
that where the medical evidence shows that the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  
Specifically, the General Counsel stated that "[w]hen a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."

As the Board noted earlier, VA radiographic studies have been 
negative for arthritis in either knee, and examinations have 
demonstrated full range of motion of each knee.  The opinion 
of the VA General Counsel, therefore, provides no basis for 
assignment of an increased evaluation for either knee.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118. Diagnostic Codes 
7803, 7804, 7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the veteran's case, the VA examinations conducted in 
September 1993 and May 1996 have been negative for any 
residual scarring of either knee.  There is no indication in 
the evidence of record that the veteran has scarring that is 
poorly nourished or repeatedly ulcerated, tender or painful, 
or results in limited function of the knee.  As such, a 
separate compensable disability evaluation on the basis of 
scarring is not warranted.

The veteran has complained of functional limitation of 
function due to chronic disabling pain.  The Court has held 
that, when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. at 206 (1995).  However, the Court more recently 
has held that when a diagnostic code is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The Board notes that the VA examinations 
of record have demonstrated full range of motion of each 
knee.  While the veteran has complained of pain, such pain 
has not been shown on examination to be productive of 
functional loss, weakened movement, or excess fatigability.  
Swelling has not been found on examination.  The veteran's 
overall knee impairment has been classified as mild by a VA 
examiner.  Again, arthritis has not been found on 
radiographic studies.  Accordingly, the evidentiary record 
affords no basis for a grant of an increased evaluation under 
the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran's bilateral knee chondromalacia has not rendered 
his disability picture unusual or exceptional in nature.  In 
this regard the Board notes that the veteran is gainfully 
employed with the United States Postal Service as a mail 
handler or warehouse man.  His bilateral knee disabilities 
have not required that he miss time from work.  Adjustment in 
his break periods has been afforded; otherwise, no marked 
interference in his employment has been shown by the evidence 
of record.  The bilateral knee disabilities have not required 
frequent inpatient care.  Overall, the impairment 
attributable to the bilateral knee disabilities has been 
accounted for under regular schedular standards.  There is no 
basis upon which to refer the case to the Director of the VA 
Compensation and Pension Service for consideration of 
increased evaluations on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
bilateral knee chondromalacia.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for chondromalacia 
patella of either knee.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In view of the foregoing discussion, the Board finds that the 
evidentiary basis does not support entitlement to a grant of 
an initial evaluation in excess of 10 percent for 
chondromalacia of either knee with application of pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

